—Judgment, denominated an order, of Supreme Court, New York County (Martin Evans, J.), entered January 11, 1993, which granted this CPLR article 78 petition to annul respondent’s revocation of petitioner’s pistol licenses, and directed the return of petitioner’s firearms, unanimously reversed, on the law, and the administrative determination reinstated, without costs.
The proof before the Police Commissioner’s Hearing Officer included petitioner’s arrest in September 1990 following a confrontation with his estranged wife, prior incidents of violence toward his wife which had led to her seeking an order of protection, and a prior arrest in 1986 based on petitioner’s violent reaction triggered by an ordinary traffic altercation, which resulted in a two-year probationary period being imposed upon his pistol licensure. Petitioner’s history, considered *226in its entirety, was found both by the Hearing Officer and the administrative appeals panel to be incompatible with his continued privilege to carry firearms. In light of this evidence, the credibility of which was for the Hearing Officer to evaluate, respondent’s determination was neither arbitrary nor irrational (Sewell v City of New York, 182 AD2d 469, 473), and was consistent with its role in protecting the public (Matter of Harris v Codd, 57 AD2d 778, 779, affd 44 NY2d 978). Concur— Ellerin, J. P., Wallach, Kupferman, Rubin and Tom, JJ.